           Case 1:19-cv-02858-KPF Document 61 Filed 02/18/21 Page 1 of 2



                                              Representing Management Exclusively in Workplace Law and Related Litigation
                                             Jackson Lewis P.C.   ALBANY NY            GREENVILLE SC          MONMOUTH COUNTY NJ       RALEIGH NC
                                                                  ALBUQUERQUE NM       HARTFORD CT            MORRISTOWN NJ            RAPID CITY SD
                                             44 South Broadway
                                                                  ATLANTA GA           HONOLULU HI*           NEW ORLEANS LA           RICHMOND VA
                                                     14th Floor   AUSTIN TX            HOUSTON TX             NEW YORK NY              SACRAMENTO CA
                                         White Plains NY 10601    BALTIMORE MD         INDIANAPOLIS IN        NORFOLK VA               SALT LAKE CITY UT
                                              Tel 914 872-8060    BIRMINGHAM AL        JACKSONVILLE FL        OMAHA NE                 SAN DIEGO CA
                                                                  BOSTON MA            KANSAS CITY REGION     ORANGE COUNTY CA         SAN FRANCISCO CA
                                              Fax 914 946-1216
                                                                  CHICAGO IL           LAS VEGAS NV           ORLANDO FL               SAN JUAN PR
                                          www.jacksonlewis.com    CINCINNATI OH        LONG ISLAND NY         PHILADELPHIA PA          SEATTLE WA
                                                                  CLEVELAND OH         LOS ANGELES CA         PHOENIX AZ               ST. LOUIS MO
                                                                  DALLAS TX            MADISON, WI            PITTSBURGH PA            STAMFORD CT
                                                                  DAYTON OH            MEMPHIS TN             PORTLAND OR              TAMPA FL
                                                                  DENVER CO            MIAMI FL               PORTSMOUTH NH            WASHINGTON DC REGION
                                                                  DETROIT MI           MILWAUKEE WI           PROVIDENCE RI            WHITE PLAINS NY
                                                                  GRAND RAPIDS MI      MINNEAPOLIS MN

                                                                  *through an affiliation with Jackson Lewis P.C., a Law Corporation


MY DIRECT DIAL IS: 914-872-6920
E-MAIL ADDRESS: JOSEPH.DIPALMA@JACKSONLEWIS.COM
                                                                  February 18, 2021

Via ECF- Letter Motion

The Honorable Katherine Polk Failla
United States District Judge
United States District Court, Southern District of New York
                                                                               MEMO ENDORSED
40 Foley Square
New York, New York 10007
                                                        Re:                    Girotto v. LXC, Inc. et al.
                                                                               Case No.: 19-cv-02858-KPF

Dear Judge Failla:

                 We represent Defendant, 162 West Realty LLC, in the above-captioned matter. We write
jointly with Plaintiff’s counsel, Brad Weitz, Esq., and co-defendant’s counsel, David Yan, Esq., in
accordance with Your Honor’s December 21, 2020 Order. At this time, the parties are jointly requesting
an extension of the existing stay in this matter.

                 As we previously stated, due to the ongoing national health crisis caused by the COVID-
19 pandemic, coupled with the mandated closure of non-essential public businesses in New York City,
including indoor dining, which has adversely affected the business in this matter, it is very difficult for the
parties to proceed in this matter with discovery and productive settlement negotiations at this time.

                 Therefore, the parties jointly hereby respectfully request that the Court grant an additional
sixty (60) day stay of all deadlines and/or any conference in this matter. The undersigned has conferred
with all counsel who join in on this request. We thank you for your attention and consideration.

                                                                  Respectfully submitted,

                                                                  JACKSON LEWIS P.C.

                                                                  /s/ Joseph J. DiPalma
                                                                  Joseph J. DiPalma
cc: All counsel (via ECF)
         Case 1:19-cv-02858-KPF Document 61 Filed 02/18/21 Page 2 of 2


The Court is in receipt of the parties' third request for a stay
in this matter. (See Dkt. #56, 58, 60). The Court appreciates
the difficulties posed by the ongoing pandemic, both for the
parties and for the instant litigation. However, the Court
observes that the parties to other matters in this District are
continuing to move forward with their cases, and is of the view
that the parties to this matter should similarly do so. As such,
the parties are ORDERED to submit a joint letter and Proposed
Case Management Plan and Scheduling Order on or before March 5,
2021. The Court will thereafter schedule a status conference as
it deems appropriate.

Dated:      February 18, 2021               SO ORDERED.
            New York, New York




                                            HON. KATHERINE POLK FAILLA
                                            UNITED STATES DISTRICT JUDGE
